Citation Nr: 0003082	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to an increased (compensable) evaluation for 
residuals of shell fragments wounds of the forehead.

Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds of the left elbow.

Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds of the right wrist.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from August 1965 to August 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 1991 and later RO decisions that denied service 
connection for post-traumatic stress disorder (PTSD) and a 
low back disorder, denied an increased evaluation for 
residuals of shell fragment wounds of the left ankle (rated 
10 percent), and denied increased (compensable) evaluations 
for residuals of shell fragment wounds of the forehead, left 
elbow, and right wrist.  

An April 1998 RO rating decision granted service connection 
for PTSD and increased the evaluation for the residuals of 
shell fragment wounds of the left ankle from 10 to 
20 percent.  In May 1998, the veteran withdrew his appeal for 
an increased evaluation for the left ankle condition.  Under 
the circumstances, the issues of service connection for PTSD 
and an increased evaluation for residuals of shell fragment 
wounds of the left ankle are not for appellate consideration.





FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his current low back condition, first found 
many years after service, to an incident of service or to a 
service-connected disability.

2.  The residuals of shell fragment wounds of the forehead 
are manifested primarily by a barely visible asymptomatic and 
non-disfiguring scar.

3.  The residuals of shell fragment wounds of the left elbow 
are manifested primarily by an asymptomatic, questionable 
area of discoloration and no significant pain or functional 
impairment.

4.  The residuals of shell fragment wounds of the right wrist 
are manifested primarily by an asymptomatic area of slight 
brown discoloration and minimal decrease in the dynamometric 
hand grip power that produce no pain or significant 
functional impairment.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased (compensable) evaluation 
for residuals of shell fragment wounds of the forehead are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Codes 7800, 7803, 7804, 7805 (1999).

3.  The criteria for increased (compensable) evaluations for 
residuals of shell fragment wounds of the left elbow and 
right wrist are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a low back disorder; that is, 
evidence which shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  "The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

A review of the record reveals that service connection has 
been granted for several of the veteran's disabilities.  
Service connection is in effect for PTSD, rated 30 percent; 
residuals of shell fragment wounds of the left ankle, rated 
20 percent; essential hypertension, rated 10 percent; 
postoperative residuals of varicose veins of the left leg, 
rated zero percent; and residuals of shell fragment wounds of 
the forehead, left elbow, and right wrist each rated 
zero percent disabling.  The combined rating for the 
veteran's service-connected disabilities is 50 percent.

Service medical records show that the veteran sustained 
various wounds.  These records do not indicate the presence 
of low back problems.  Nor was a low back disorder found at 
the time of the veteran's medical examination for separation 
from service in July 1969.

The post-service medical records notes the veteran's 
complaints of low back pain from around 1976, but do not 
demonstrate the presence of a chronic low back disorder until 
1991 when X-rays of the lumbosacral spine, conducted in 
conjunction with a VA medical examination, revealed mild 
degenerative changes.  These medical records do not link the 
veteran's current low back disorder to an incident of service 
or to a service-connected disability.  A claim for service 
connection for a disability is not well grounded where there 
is no medical evidence linking the claimed condition to an 
incident of service or to a service-connected disability.  
Caluza, 7 Vet. App. 498.

The veteran's statements and testimony are to the effect that 
he has a low back disorder that was incurred when he 
sustained shell fragment wounds in-service and fell from a 
truck, but the service medical records do not reveal the 
presence of a low back disorder and the veteran's lay 
statements are not sufficient to support a claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because he is 
a combat veteran his statements are acceptable evidence of 
injury in service.  38 U.S.C.A. § 1154 (West 1991).  But 
medical evidence is still necessary to satisfy the Caluza 
requirement of a link between current disability and injury 
in service or post-service symptomatology.  Clyburn v. West, 
12 Vet. App. 296 (1999).

In this case, there is no competent (medical) evidence 
linking the veteran's current low back problems, first found 
many years after service, to an incident of service, to 
continuing symptoms, or to a service-connected disability.  
Hence, the veteran's claim for service connection for a low 
back disorder is not plausible, and the claim is denied as 
not well grounded.


II.  Increased (Compensable) Evaluations for Residuals of 
Shell Fragment Wounds of the Forehead, Left Elbow, and Right 
Wrist

A.  Factual Background

At a VA medical examination in October 1969, the veteran gave 
a history of sustaining multiple fragment wounds of the 
forehead, right wrist, and left elbow in July 1966 when a 
truck he was riding in struck a mine.  It was noted that 
these wounds were superficial and that he had no residuals 
from them.  On examination, the shell fragment wounds of the 
right wrist, left elbow, and forehead were so small that the 
scars were essentially invisible.

A February 1970 RO rating decision granted service connection 
for shell fragment wound scars of the forehead, left elbow, 
and right wrist, and assigned one zero percent rating for 
these scars, effective from August 1969.  This evaluation has 
remained unchanged since then, but a RO rating decision in 
the 1990's reclassified the disability to 3 separate 
conditions and assigned a separate zero percent rating for 
each condition.

VA medical reports show that the veteran received treatment 
for various conditions in the 1980's and 1990's, mostly for 
disorders unrelated to the conditions being considered in 
this appeal.  These records reveal that the veteran has 
headaches that have been related to a non-service-connected 
cervical spine disorder.

The veteran underwent medical evaluation at a VA medical 
facility in March 1991.  It was noted that he had sustained 
shell fragment wounds of the left elbow, forehead, and right 
wrist in service, and that he had no pain in these areas.  
There was a 1/2 inch scar of the left elbow, a 1/2 inch scar of 
the right wrist, and a 3/4 inch scar of the forehead.  There 
was no tenderness in the scar areas.  The impressions were 
shell fragment wounds of the forehead, left elbow, and right 
wrist.

At a hearing in March 1992 the veteran testified to the 
effect that he had headaches, problems in the area of the 
left elbow scar, and numbness in the right wrist scar.

The veteran underwent various VA medical examinations in 
September 1995.  At a cranial nerve examination, it was noted 
that he had sustained shrapnel injury to his right forehead 
in service and that he has had complaints of headaches since 
then.  On neurologic examination, there was a .75 inch scar 
of the right forehead.  The examiner opined that the 
veteran's headaches were related to muscle contractions, and 
were not post traumatic.

At a VA joint examination in September 1995, there was a 
light brownish skin discoloration spot over the dorsum of the 
right radial side of the wrist that was a shell fragment 
wound area according to the veteran.  There was questionable 
tenderness.  There was painless active range of motion of the 
right wrist with 0-80 degrees of forward flexion, 0-70 
degrees of backward extension, 0-25 degrees of radial 
deviation, and 0-50 degrees of ulnar deviation.  There was no 
apparent localized muscle wasting.  No significant 
neurological deficits were found.  The right hand (dominant 
side) grip power measurement was slightly less than the left.  
Examination of the left elbow joint revealed a questionable 
skin discoloration over the olecranon bony area.  There was 
no tenderness from the wound scar.  There was no deformity or 
swelling of the joint.  There was painless active range of 
motion of the left elbow with 0-145 degrees of flexion and 
extension, 0-80 degrees of forearm pronation, and 0-75 
degrees of forearm supination.  There were no neurological 
deficits in the left elbow area.  The assessments were 
minimal residuals of shell fragment wound of the right wrist 
and left elbow joints.  X-rays of the left elbow revealed 
minimal soft tissue calcification within tendinous insertion 
into the olecranon.  X-rays of the right wrist revealed no 
significant abnormality. 

The veteran underwent a VA scar (skin) examination in 
September 1995.  It was noted that there was no significant 
scarring of the left elbow and right wrist areas, and that 
the same could be said of the forehead where there was a 
barely perceptible residual scar.

The veteran underwent a VA medical examination in January 
1998.  A history of shell fragment wounds to the forehead, 
left elbow, and right wrist was noted.  On examination of the 
right wrist, he complained of progressively increasing 
symptoms with aching throughout the right wrist with 
occasional pain.  There was localized tenderness over the 
distal aspect of the ulnar styloid bone at the dorsum of the 
wrist with no measurable wound scar or surgical scar 
observed.  There was no apparent swelling nor any deformity 
throughout the right wrist joint.  There was painless active 
range of motion of the right wrist of 0-60 degrees of forward 
flexion, 0-65 degrees of backward extension, 0-20 degrees of 
radial deviation, and 0-30 degrees of ulnar deviation.  
Dynamometric hand grip power measurement responded as 80 
force pounds in his right hand and 105 force pounds in the 
left hand.  No significant neurological deficits were found.  
On examination of the left elbow, there was no apparent 
deformity except slight hypertrophic change of the olecranon 
bone.  There was no significant localized tenderness.  There 
was no visible surgical scar or wound scar.  There was 
painless active range of motion of the left elbow of 0-135 
degrees of forward flexion and backward extension, 0-80 
degrees of forearm pronation, and 0-75 degrees of forearm 
supination.  There were no significant neurological deficits.  
The assessments were residuals of history of shell fragment 
injury to the right wrist and left elbow.  X-rays of the left 
elbow showed minimal linear soft tissue calcifications 
contiguous with tendinous insertion at the dorsum of the 
elbow.  X-rays of the right wrist showed no significant 
abnormality.


B.  Legal Analysis

The veteran's claims for increased (compensable) evaluations 
for residuals of shell fragment wounds of the forehead, left 
elbow, and right wrist are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800.
Reports of VA medical examinations of the veteran in March 
1991 and September 1995 note the presence of a 3/4 inch scar of 
the forehead, and the report of his VA skin examination in 
March 1995 indicates that this scar was barely visible.  The 
reports of these VA medical examinations and the VA reports 
of the veteran's outpatient treatment in the 1980's and 
1990's do not indicate that the forehead scar is disfiguring 
or otherwise symptomatic.  The veteran testified to the 
effect that he has headaches related to his forehead scar, 
but the VA reports of his outpatient treatment and of his VA 
cranial nerve examination in September 1995 indicate that his 
headaches are due to a non-service-connected disability.  The 
manifestations of a non-service-connected disability may not 
be considered in the evaluation of a service-connected 
disability.  38 C.F.R. § 4.14 (1999).

After consideration of all the evidence, the Board finds that 
the residuals of shell fragment wound to the forehead are 
manifested primarily by a barely visible asymptomatic and 
non-disfiguring scar.  Under the circumstances, the Board 
finds that the current zero percent rating for these 
residuals best represents the veteran's disability picture 
and that the preponderance of the evidence is against the 
claim for a higher rating for this condition under the above-
noted regulatory criteria.  Hence, this claim is denied.

With regard to the residuals of shell fragment wound of the 
left elbow, the report of the veteran's VA medical 
examination in March 1991 shows the presence of a 1/2 inch 
asymptomatic scar in the left elbow area.  The reports of his 
VA joint examinations in September 1995 and January 1998 
indicate the presence of a questionable area of discoloration 
in the left elbow area with no scarring, and slight, 
noncompensable limitation of motion of the left elbow.  
38 C.F.R. 38 U.S.C.A. §§ 4.71, Plate I, and 4.71a, Codes 
5206, 5207, and 5213.  While VA X-rays of the left elbow 
indicate minimal soft tissue calcification and the veteran's 
testimony is to the effect that he has problems associated 
with the left elbow scar, the reports of the September 1995 
and January 1998 VA medical examinations indicate no pain or 
functional impairment due to the residuals of shell fragment 
wounds of the left elbow, and the report of a VA skin 
examination in September 1995 does not indicate the presence 
of any significant scarring in the left elbow area or 
associated symptoms.

After consideration of all the evidence, the Board finds that 
the veteran's residuals of shell fragment wounds of the left 
elbow are manifested primarily by an asymptomatic, 
questionable area of discoloration which is not shown to 
cause pain or functional impairment.  Hence, the Board finds 
that a compensable evaluation for the residuals of shell 
fragments wounds of the left elbow is not warranted based on 
the criteria of diagnostic code 7803 or 7804, or 7805 and the 
related diagnostic codes for loss of motion of a body part 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, dealing with functional impairment due to pain, 
weakness, fatigability or incoordination.  The preponderance 
of the evidence is against the claim for an increased 
(compensable) evaluation for residuals of shell fragment 
wounds of the left elbow, and this claim is denied.

The report of the veteran's VA medical examination in March 
1991 indicates the presence of a 1/2 inch asymptomatic scar of 
the right wrist.  The VA reports of his joint examinations in 
September 1995 and January 1998 indicate the presence of 
slight brown discoloration with no scarring in the right 
wrist area and non-compensable painless motion of the right 
wrist.  38 C.F.R. §§ 4.71, Plate I, and 4.71a, Code 5215.  
The report of his VA skin examination in September 1995 does 
not indicate the presence of any significant scarring of the 
right wrist or associated symptoms.

In 1992, the veteran testified to the effect that he had 
numbness associated with the residuals of shell fragment 
wounds of the right wrist, but the medical evidence does not 
indicate the presence of neurological deficits associated 
with this disorder other than minimal decrease in right hand 
grip strength with no related muscle or nerve injury.  The 
overall evidence does not indicate the presence of pain or of 
any significant functional impairment associated with the 
residuals of the shell fragment wounds of the right wrist.

After consideration of all the evidence, the Board finds that 
the residuals of shell fragment wounds of the right wrist are 
manifested primarily by an asymptomatic area of slight brown 
discoloration and minimal decrease in right hand grip 
strength with no associated muscle or nerve injury, pain or 
significant functional impairment.  The evidence does not 
indicate the presence of a symptomatic scar to warrant a 
compensable evaluation under diagnostic codes 7803 or 7804.  
Nor do the residuals of the shell fragment wounds of the 
right wrist support the assignment of a compensable 
evaluation under the provisions of diagnostic code 7805 and 
the related diagnostic codes for loss of motion of a joint 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, dealing with functional impairment due to pain, 
fatigability, weakness or incoordination.  The preponderance 
of the evidence is against the claim for an increased 
(compensable) evaluation for residuals of shell fragment 
wounds of the right wrist, and the claim is denied.

Since the preponderance of the evidence is against the claims 
for increased (compensable) evaluations for residuals of 
shell fragment wounds of the forehead, left elbow, and right 
wrist, the benefit of the doubt doctrine is not for 
application with regard to those claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a low back disorder is denied.

An increased (compensable) evaluation for residuals of shell 
fragments wounds of the forehead is denied.

An increased (compensable) evaluation for residuals of shell 
fragment wounds of the left elbow is denied.



An increased (compensable) evaluation for residuals of shell 
fragment wounds of the right wrist is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

